Order filed, February 1, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00041-CV
                                 ____________

   IN THE ESTATE OF BARBARA CHAPMAN, DECEASED, Appellant



                On Appeal from the County Court at Law No 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 11-CPR-023801


                                      ORDER

      The reporter’s record in this case was due December 6, 2012. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Stephanie Webb, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM